Deen, Chief Judge.
A convenience store in downtown Cordele was twice robbed, on October 10 and 23,1979, by a muscular black male wearing a stocking mask in one case and a ski mask in the other. In each case the clerk on duty was alone. Both witnesses testified that a man of the defendant’s build, wearing only white cut-off shorts and carrying a sawed-off shotgun held them up and took bills from the cash register. One of the clerks positively identified the defendant in a line-up both by general appearance and by voice. The defendant was located after his brother was questioned and stated to the officers on questioning that the defendant roomed with him, came in on the nights in question, did in fact have cut-off shorts, and, as to one of the robberies, the witness admitted in testimony on the trial of the case that he had told police officers his brother stated “I’ve just robbed that God-damned store,” meaning the store in question, which was located nearby.
During one of the robberies the assailant struck the clerk on duty with the gun and fled on being alarmed when a customer entered the store.
In addition to the eyewitnesses and a police officer, both the defendant and his brother testified at length. We have carefully examined the evidence and find that of the prosecution witnesses who were in the store at the time of the burglaries to be consistent and straightforward, while that of the defendant’s brother is highly unsatisfactory from a defense standpoint. “Vocal verification is analogous to visual verification.” Willingham v. State, 134 Ga. App. 603, 606 (215 SE2d 521) (1980), and see Morris v. State, 150 Ga. App. 652, 654 (258 SE2d 302) (1979) holding that such evidence is a matter for the jury’s determination. The evidence set out together with other corroborating circumstances is sufficient to support the verdict.

Judgment affirmed.


Birdsong and Sognier, JJ., concur.